83337: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01488: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83337


Short Caption:WELLS FARGO BANK, N.A. VS. DIST. CT. (FIDELITY NAT'L TITLE GRP., INC.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A822438Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWells Fargo Bank, N.A.Darren T. Brenner
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						Lindsay Robbins
							(Wright, Finlay & Zak, LLP/Las Vegas)
						


Real Party in InterestFidelity National Title Agency of Nevada, Inc.Scott E. Gizer
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Sophia S. Lau
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Kevin S. Sinclair
							(Sinclair Bruan LLP/Encino)
						


Real Party in InterestFidelity National Title Group, Inc.Scott E. Gizer
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Sophia S. Lau
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Kevin S. Sinclair
							(Sinclair Bruan LLP/Encino)
						


Real Party in InterestFidelity National Title Insurance CompanyScott E. Gizer
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Sophia S. Lau
							(Early Sullivan Wright Gizer & McRae, LLP/Las Vegas)
						Kevin S. Sinclair
							(Sinclair Bruan LLP/Encino)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentVeronica Barisich





+
						Due Items
					


Due DateStatusDue ItemDue From


02/08/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/09/2021Filing FeeFiling fee paid. E-Payment $250.00 from Christina V. Miller. (SC)


08/09/2021Petition/WritFiled Petition for Writ of Prohibition or, in the Alternative, for Writ of Mandamus. (SC)21-22994




08/09/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-22996




08/09/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-22997




08/09/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)21-22999




08/09/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-23000




09/17/2021Order/ProceduralFiled Order Directing Answer. Answer due:  28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply. (SC)21-27022




10/15/2021Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ. (SC)21-29653




10/15/2021MotionFiled Motion for Judicial Notice by Real Parties in Interest. (SC)21-29654




10/28/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-31067




10/28/2021MotionFiled Petitioner's Motion for Judicial Notice. (SC)21-31104




11/03/2021MotionFiled Non-Opposition to Motion for Judicial Notice. (SC).21-31674




11/15/2021Order/ProceduralFiled Order Granting Motions. Real parties in interest have filed an unopposed motion for judicial notice of an oral argument notice issued by the United States Court of Appeals for the Ninth Circuit.  In addition, petitioner has filed an unopposed motion for judicial notice of an order entered in the district court on May 16, 2018, in a related case.  The motions are granted.  This court shall take judicial notice of the documents attached to the motions filed on October 15 and 28, 2021. (SC)21-32634




11/22/2021MotionFiled Second Motion for Judicial Notice by Real Parties in Interest. (SC)21-33556




12/03/2021Order/ProceduralFiled Order Granting Motion. Real parties in interest have filed an unopposed motion for judicial notice of a decision issued by the United States Court of Appeals for the Ninth Circuit.  The motion is granted.  This court shall take judicial notice of the document attached to the motion filed on November 22, 2021. (SC).21-34583




01/14/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." RP/JH/KP. (SC)22-01488





Combined Case View